DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention relates to systems and methods for shifting call handling across multi-region service clusters, and more particularly, to dynamically assigning call tasks to unassigned master and slave nodes across multi-region service clusters based on real-time load values for minimizing costs related to call handling across multi-region call-processing centers. The operations include receiving information about the calls for a time interval, determining, for the time interval, a total cost associated with handling the calls, including a network cost associated with transmitting data over the network, a processing cost for processing the information related to the calls, and a cost of dynamically reassigning master and slave roles to a plurality of nodes in the network. The operations further include determining an assignment of the master and slave roles for a plurality of accounts being handled by the plurality of nodes that results in the total cost having a minimum value, and implementing the optimal assignment among the plurality of the accounts based on the determination.
Prior art of record failed to teach or fairly suggest alone or in combination the systems, non-transitory, computer-readable medium storing instructions that, when executed by a processor, and methods for shifting call handling across multi-region service clusters, and to dynamically assigning call tasks to unassigned master and slave nodes across multi-region service clusters based on real-time load values for minimizing costs related to call handling across multi-region call-processing centers as recited in at least claims 23, 32 and 41 that receiving information about calls during a time interval; determining, for the time interval, a total cost associated with handling the calls allocated to nodes for processing the calls; calculating a gradient of the total cost due to a reallocation of the calls to different nodes; determining whether the total cost is reduced by at least a minimum required value when the calls are reallocated; and reallocating the calls when the total cost is reduced below the minimum required value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 21, 2022